Per, Curiam,
There is nothing, of importance, in either of the twelve specifications of error, that is not sufficiently answered and satisfactorily disposed of in the opinion of the learned judge of the common pleas. The validity of the ordinance widening Frederick street was not an open question in this case: Hanover Borough’s Appeal, 150 Pa. 202. The viewers were appointed for the purpose of assessing damages and benefits resulting-from the laying out and widening of the street; and, as was said in Omega Street, 152 Pa. 129, it was the duty of all persons interested to appear before them and raise such questions of fact as they desired them to pass upon.
All the material questions, properly raised by the assignments of error, are rightly disposed of in the opinion referred to, and on that opinion the order, dismissing the exceptions and confirming report of the viewers, is affirmed with costs to be paid by the appellants.